Citation Nr: 1620968	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  12-05 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to an initial rating in excess of 40 percent for prothrombin gene mutation with factor V Leiden mutation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel 


INTRODUCTION

The Veteran had active service in the Air Force from September 2004 to October 2007.  His awards include the National Defense Service Medal, Global War on Terrorism Expeditionary Medal and Global War on Terrorism Service Medal.  

This matter comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran perfected his appeal as to the prothombin gene mutation with factor V Leiden mutation by filing a substantive appeal in March 2012.  Although that document limited the appeal to that issue, documentation from the Veteran's representative dated in July 2012 constituted documentation in lieu of a VA Form 9 as to the tinnitus issue and the RO certified the issue to the Board.  See Percy v. Shinseki, 23 Vet. App. 37, 44 (2009) (VA may waive any issue of timeliness in the filing of the Substantive Appeal, either explicitly or implicitly, and is not required to close an appeal for failure to file a timely Substantive Appeal).  In a June 2012 rating decision, the RO increased the evaluation of the Veteran's prothrombin gene mutation with factor V Leiden mutation to 40 percent disabling, effective the date VA received his claim. Because the maximum benefit was not granted, the issue of entitlement to a higher evaluation remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This case was previously before the Board in November 2014, when it was remanded for further development.

The Veteran testified before the undersigned in August 2012.  A transcript of that hearing is of record. 


FINDINGS OF FACT

1.  Competent and credible evidence establishes that the Veteran has experienced tinnitus since his active military service.  

2.  Throughout the appeal period, the Veteran's service-connected prothrombin gene mutation with factor V Leiden mutation of the right lower extremity has manifested with persistent edema, persistent pain, stasis pigmentation or eczema, and persistent ulceration.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  Throughout the appeal period, the criteria for the assignment of a disability rating of 60 percent, but no higher, for prothrombin gene mutation with factor V Leiden mutation, post-phlebitic syndrome, of the right lower extremity, have been approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.104, Diagnostic Code (DC) 7199-7121 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Service Connection

The Veteran asserts that he has tinnitus as due to active service hazardous noise exposure.  In addition to serving first refueling planes and then as a refueling truck mechanic, he related that he was exposed to hazardous noise made by jets and fuel trucks pumping, and that the environment was extremely noisy despite the fact that he wore hearing protection.  The Board finds the Veteran's account credible and consistent with the circumstances of his service, and finds that the evidence shows in-service hazardous noise exposure.   38 U.S.C.A. § 1154(a) (West 2014).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2014).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran's service treatment records (STRs) do not show any complaints of tinnitus.   

The Veteran's post-service VA treatment records a March 2009 diagnosis of tinnitus.  

The April 2009 and May 2009 VA examinations diagnosed the Veteran with tinnitus.  The examiners did not, however, opine as to the etiology of the Veteran's tinnitus. 

On a VA audiology examination in April 2015, the examiner diagnosed the Veteran with tinnitus which has been "constant" since 2006.  However, the examiner opined that it was less likely as not that the Veteran's tinnitus was related to his service.  Reference was made to no hearing damage due to noise, and no mention of tinnitus in the Veteran's medical records. The examiner stated "Veteran however admits to be around a lot of noise and explosions."  

In his August 2012 hearing testimony and several lay statements, the Veteran testified that he worked at the flight line, first refueling planes and then on trucks as a refueling mechanic.  He related that he was exposed to hazardous noise made by jets and fuel trucks pumping, and that the environment was extremely noisy despite the fact that he wore hearing protection.  He reported that his tinnitus began in active service.  The Veteran has also reported that he was not exposed to hazardous noise after separation from service, working as a vehicle salesman and selling vehicles over the phone and in person.  The Veteran also stated that he did not report having tinnitus during the five-minute separation examination because he just wanted to go home and did not wish to be left in the hospital for a medical check-up.
 
Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Federal Circuit held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

In this case, the Veteran is competent to report that he experiences ringing in his ears, which is the clinical feature of tinnitus, starting in service, and that it has continued after separation from service.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board finds that the Veteran's statements as to onset of tinnitus in service and the persistence of ringing in his ears since that time are consistent and credible, and the Board finds them both assertive and persuasive.  As such, the Board finds that the Veteran's lay statements are sufficient to establish service connection for tinnitus under these circumstances.

In this regard, while the VA opinion of record is not favorable to the Veteran, the April 2015 VA examiner did not address the assertions of continuity of symptomatology of the Veteran's tinnitus, stating instead that the Veteran's tinnitus was not noted in the medical record.  The Veteran, however, asserted that it began in active service as a result to hazardous noise exposure.

In light of the credible lay evidence of tinnitus in service and continuity of symptoms since service, and resolving any doubt in the Veteran's favor, service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).

The Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

B. Increased Rating

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015). 

In determining a disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).  When, after careful consideration of all the obtainable information, a reasonable doubt arises regarding the degree of disability, doubt will be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2015). 

The Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the evidence does not suggest that the Veteran's disability has significantly changed, and a uniform evaluation is warranted.

The Veteran is seeking an increased rating for his service-connected prothrombin gene mutation with factor V Leiden mutation, post-phlebitic syndrome, of the right lower extremity.  The Veteran's disability is currently rated under Diagnostic Code 7199-7121. 

Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015). Here, the hyphenated Diagnostic Codes indicates that the Veteran's unlisted disease of the heart (DC 7199) is rated under the criteria for post-phlebitic syndrome of any etiology (DC 7121). 

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis rendered, and demonstrated symptomatology.  Any change in a Diagnostic Code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

The Board has considered whether another rating Code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 4 (1995).   However, diagnostic Code 7121 pertaining to post-phlebitic syndrome is the most appropriate code, as the disability manifests with post-phlebitic syndrome.  See 38 C.F.R. § 4.20 (2015).

Throughout the appeal period, the Veteran's service-connected disability has been rated as 40 percent disabling.  Under DC 7121, a 40 percent rating is warranted when post-phlebitic syndrome symptoms are characterized by persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.

Under DC 7121, a 60 percent rating is warranted for persistent edema or subcutaneous indurations, stasis pigmentation or eczema, and persistent ulceration. The maximum 100 percent rating is warranted for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, DC 7121 (2015).  The Veteran has maintained that his right lower extremity meets, or at least more nearly approximates, the 60 percent rating under DC 7121.  The Board agrees.

The Veteran underwent a general VA examination in April 2009.  The examiner related that the Veteran had a minor ankle trauma in active service, which caused him to have a blood clot in his right leg and, due to the genetic mutation, has caused him to have to be on blood thinners for the rest of his life. The examiner found no objective deep vein thrombosis (DVT) residuals.  

In the January 2010 notice of disagreement, the Veteran related that standing or sitting for prolonged periods of time caused the leg to stiffen up, begin to swell and made it almost impossible to stand.  Many times, the leg would swell without being aggravated, causing extreme pain, and making it impossible to walk without assistance from a cane or crutch.  He also reported that he had a rash for several months but only on his right leg.  

VA treatment records indicate that in September 2009 the right calf was not swollen even though the Veteran had been on his feet all day at work.  He reported intermittent right calf swelling but remained active.  A March 2010 VA treatment record indicates that he still had intermittent right calf swelling especially at the end of the day.  

The Veteran underwent another VA medical examination in June 2010.  The examiner reported that the Veteran's medication was working, and there were no signs of DVT.  The examiner related that there was no redness, no swelling, and distal pulses were palpable.  The Veteran reported to the examiner that he has come to VA for swelling of his right leg, and he noticed color changes in his leg at times.  The Veteran also related that he sometimes had to miss work due to the swelling.  The examiner looked at the Veteran's VA records and opined that no acute DVT was found in June 2009 when the Veteran reported right calf pain.  A venous Doppler at that time showed normal blood flow with some compressibility felt to be probably some chronic thrombus.  The primary care physician felt the calf pain was likely due to plantar fasciitis at that time.

A February 2012 VA treatment record noted multiple varicosities, moderate swelling and early stasis dermatitis of the right leg.

The Veteran underwent another VA examination in March 2012.  The examiner noted asymptomatic visible varicose veins, aching and fatigue in the right leg after prolonged standing or walking, persistent stasis pigmentation or eczema, and persistent edema.  The examiner opined that the Veteran's ability to work was impacted, as the Veteran should not stand or sit at a job for long hours, as that aggravates swelling and promotes poor circulation.  He did not have functional impairment such that no effective function remained other than that which could be equally well served by an amputation with prosthesis.

In March 2012, the Veteran reported that his leg is always swollen and aches all day but is worse after prolonged standing or walking and the pain was not relieved by elevation.  He reported severe varicose veins around his ankle and covering the foot which caused severe pain after a day in shoes.  He had an itchy rash on this leg for almost three years and showers irritated the skin, causing it to burn.  The rash became red when water hit it and it was as if his pores were sweating blood.

The Veteran had a VA examination in May 2015.  The examiner reported that the Veteran had post-phlebitic syndrome of the right leg and experienced aching in the right leg after prolonged standing or walking, intermittent ulceration and persistent edema (which is not completely relieved by elevation of extremity).  The examiner also noted that the Veteran had discomfort and swelling of the lower leg that was made worse by sitting or standing.  The Veteran reported that he had bleeding/oozing/petechiae from the right leg due to swelling.  He did not have functional impairment such that no effective function remained other than that which could be equally well served by an amputation with prosthesis.   

In June 2015, the Veteran stated that the evidence supported a 60 percent rating as he has persistent swelling, eczema and signs of ulceration.

A VA disability benefits questionnaire was completed in July 2015.  The clinician reported that the Veteran experienced constant pain at rest, aching and fatigue in the right leg after prolonged standing or walking, intermittent ulceration and persistent edema (which is not completely relieved by elevation of extremity).  The clinician also noted that the Veteran had chronic swelling with constant discomfort which was made worse by sitting or standing.  The Veteran's ability to work was limited by the amount of activity he could do at a time, prolonged standing and intensity of activity.  He would not be able to sustain a physically demanding job secondary to edema and pain.  While this evidence was submitted after the supplemental statement of the case issued in May 2015, the Board may consider this evidence in the first instance as the representative waived AOJ review in September 2015.

During the August 2012 hearing, the Veteran testified that he had constant pain in the leg, painful cramps that last for hours, pain related to the residual scars from his leg injury, had swelling and eczema, discoloration of the skin (brown patches of skin on his leg) which is permanent bruising, and persistent (monthly in the summer and constant in the winter) ulceration and bleeding of the back of his leg from his ankle to his knee from burst ("weeping") capillaries.  The Veteran reported that he regularly stains pants and socks from the blood on his leg.  The Veteran stated that the April 2009 examiner did not look at his leg, saying instead that all of the needed information was in the medical record.  The Veteran related that his doctor has told him not to stand, sit or walk too long to prevent clotting, which is rather impossible in his job, as he has to drive for work (often four-hour stretches). The Veteran maintained that all of his symptoms have been present since his injury, and he has experienced the same symptoms for his leg back in 2009 as he does now.    

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Throughout the appeal period, the Veteran has had documented flare-ups of his condition that regularly result in persistent pain, edema, and bleeding. During his the August 2012 hearing, the Veteran testified that he had constant pain, painful cramps, pain related to the residual scars from his leg injury, swelling and eczema, permanent discoloration of the skin, ulceration and bleeding of the back of his leg from "weeping" capillaries.  The clinician in July 2015 reported that the Veteran had aching and fatigue in the right leg after prolonged standing or walking, intermittent ulceration, persistent edema (which is not completely relieved by elevation of extremity), and constant caused chronic pain that is unrelieved with rest.  The Veteran's testimony and his subsequent VA examinations have reported that the Veteran's symptoms have continued to persist and have continued to affect his right lower extremity. 

The Board notes that the Veteran's condition would increase in severity during flare-ups during the winter months, which were not accurately reflected during the Veteran's examinations.  Further, the record indicates that the Veteran has experienced regular bleeding from his right lower leg, which becomes constant in the winter months.  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2) (2015). 

The evidence does not show that the Veteran's symptoms approximate massive board-like edema with constant pain at rest.  However, as the Veteran has demonstrated symptoms of constant pain at rest with swelling and persistent bleeding that becomes constant in the colder months, persistent stasis pigmentation or eczema, persistent edema, and persistent ulceration, the Board finds that the Veteran's symptoms and resulting functional impairment more nearly approximates the 60 percent criteria under DC 7121, than the 40 percent criteria.  See 38 C.F.R. §§ 4.7, 4.104, DC 7121 (2015).  While the Veteran has also been diagnosed as having varicose veins, it is noted that the criteria for such, which are set forth in Diagnostic Code 7120, are the same as those for post-phlebitic syndrome and to assign a separate rating would constitute impermissible pyramiding.

After careful consideration of all the evidence of record, the Board resolves reasonable doubt regarding the degree of disability doubt in favor of the Veteran. See 38 C.F.R. § 4.3 (2015).  Accordingly, the Board finds that a rating of 60 percent for prothrombin gene mutation with factor V Leiden mutation, post-phlebitic syndrome, of the right lower extremity, is warranted throughout the appeal period.

Extraschedular Considerations

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's right leg disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. § 3.321(b)(1) (2015) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  
Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's leg disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria for that disability specifically consider the symptoms which the Veteran has reported, such as frequent pain, swelling, stasis pigmentation or eczema, ulceration, and aching and fatigue in the leg after prolonged standing or walking.  In this case, considering the lay and medical evidence for the entire period on appeal, the Veteran's disability is manifested by such symptoms.  As noted, these symptoms are part of the schedular rating criteria.

Finally, in Rice v. Shinseki, 22 Vet. App., 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id. 

In the instant case, the holding of Rice is inapplicable since neither the Veteran nor the evidence of record has indicated that the Veteran is unable to retain or obtain substantially gainful employment at least in part due to the service-connected disability.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided multiple notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with several VA examinations for his claim.  Upon review of this examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In addition, VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO associated with the claims file the Veteran's available service treatment records (STRs), service personnel records (SPRs), private treatment records, and VA treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  As such, Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claims.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, there was substantial compliance with the Board's remand as the AOJ obtained additional VA treatment records and an examination was conducted in accordance with the remand directive.

Finally, with respect to the aforementioned Board hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, testimony was taken concerning the issues on appeal and the issues were thereafter remanded for medical examinations.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.


ORDER

Entitlement to service connection for tinnitus is granted. 

Entitlement to a rating of 60 percent for prothrombin gene mutation with factor V Leiden mutation is granted.  



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


